Citation Nr: 0114452	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service from September 1946 
to August 1949.  He died on December [redacted], 1996.  This appeal 
arises from a March 2000 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise which 
denied the benefits claimed on appeal.


REMAND

The appellant in this case, the veteran's surviving spouse, 
claims that her husband died as a result of hospital care, 
medical or surgical treatment provided at the VA Medical 
Center (MC) in Seattle, Washington, in December 1996, and 
that she is therefore entitled to DIC under the provisions of 
38 U.S.C. § 1151.

A review of the claims file indicates that the veteran had a 
long history of cardiovascular disease, including heart 
attacks in 1980, 1988 and 1989, with prior bypass surgeries 
performed in 1991 and 1992.  He also suffered a stroke in 
November 1993.  In December 1996, he experienced right 
shoulder, neck and jaw pain, and sought treatment at the 
emergency room of the VAMC in his hometown of Boise, Idaho.  
After examination and treatment, that facility transferred 
him to the Seattle VAMC, where a more comprehensive 
evaluation of his condition could be made.  After arriving in 
Seattle, it was determined that he had blockages of multiple 
coronary arteries.  An angioplasty of the obtuse marginal 
branch was successful, but an attempted angioplasty of a 
stenosis of the distal left anterior descending artery (LAD) 
was not.  He continued to have chest pain following the 
procedure, and a re-operative coronary artery bypass graft 
(CABG) of the LAD was recommended.  The attending physician 
discussed the procedure with the veteran, who gave his 
informed consent, and the CABG was performed on December 9, 
1996.  

No problems were noted immediately after the surgery.  
However, the next morning, the veteran's blood pressure first 
spiked, then dropped precipitously.  The intensive care unit 
(ICU) on-call physician was notified immediately.  A 
thoracotomy was begun, during the course of which the veteran 
went into cardiac arrest.  He was reported to be asystolic 
for a period of three to five minutes.  He was resuscitated 
with open heart massage, at which time arterial bleeding from 
the LAD saphenous vein graft was discovered.  He was then 
brought to the operating room, where physicians found a 
"blow-out" of a weak portion of the vein graft.  This was 
repaired, and he was characterized as hemodynamically stable 
when returned to the ICU.  However, he remained comatose, 
with the exception of seizures, following surgery.  
Neurological testing was done over the following several 
days, with the assessment that he had suffered a severe 
hypoperfusion brain injury as a result of the CABG failure 
and cardiac arrest, with no chance of neurologic recovery.  
The situation was discussed with the veteran's two sons and 
sister on the morning of December [redacted], 1996, who agreed to 
designate him as a "do not resuscitate" case.  He died 
later that afternoon.

The chart copy of the VAMC Seattle discharge summary signed 
by the veteran's physician contains handwritten marginal 
International Classification of Diseases, 9th Revision, 
Clinical Modification (ICD-9-CM) codes which appear to track 
the veteran's diagnoses on a daily basis.  The codes reported 
on and following the date of the CABG failure and cardiac 
arrest include 410.71 (subendocardial infarction), 414.10 
(aneurysm of the heart wall), 414.02 (coronary 
atherosclerosis of autologous biological bypass graft), 427.5 
(cardiac arrest), 511.9 (unspecified pleural effusion), 997.1 
(cardiac complications during or resulting from a procedure), 
and 998.11 (hemorrhage or hematoma complicating a procedure, 
including hemorrhage of any site resulting from a procedure).

The appellant's claim was received by the Boise RO in 
December 1999.  As a result, it is governed by the amended 
version of 38 U.S.C. § 1151, effective on October 1, 1997.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (2000).  
The law provides in pertinent part that compensation shall be 
awarded for a qualifying death of a veteran in the same 
manner as if such death were service-connected.  For purposes 
of this section, a death is a qualifying death if it was not 
the result of the veteran's willful misconduct and - (1) the 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the death was 
- (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  VA implemention of the law is found 
at 38 C.F.R. § 3.358, most recently amended in January 1999.  
(See Final rule, Additional Disability or Death Due to 
Hospital Care, Medical or Surgical Treatment, Examination, or 
Training and Rehabilitation Services, 64 Fed. Reg. 1131 
(1999)).  They provide, in pertinent part, that a claimant 
must show that any additional disability (or death) "is 
actually the result" of an injury suffered as a result of VA 
medical care "and not merely coincidental therewith," and 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  See 38 C.F.R. § 3.358(c)(1)-(3) (2000).  
Necessary consequences are defined as "those which are 
certain to result from, or were intended to result from, the 
. . . medical or surgical treatment administered." 38 C.F.R. 
§ 3.358(c)(3).

Before going further, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) became law in November 2000, substantially modifying 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to this appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, and a broader VA obligation 
to obtain relevant records and advise claimants of the status 
of those efforts.

VCAA also requires VA to obtain a medical opinion when 
necessary to make a decision on the claim.  See VCAA, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  In this 
appeal, it is clear that the veteran's death was not a 
"necessary consequence" of either the CABG surgery or the 
emergency surgery to repair the split in the saphenous vein 
graft.  There is no apparent evidence of (and appellant has 
not alleged) any negligence, lack of skill or similar fault 
in the veteran's medical care.  However, the medical evidence 
is less clear as to whether the vein graft failure and 
subsequent fatal hypoperfusion brain injury were "caused 
by" VA medical care and, if so, whether they were 
"reasonably foreseeable" events under the circumstances.  
The treating physician's marginal ICD-9 CM notes, cited 
above, suggest at least the possibility of cardiac 
complications and hemorrhage "resulting from" surgical 
treatment.  The only evidence of record concerning the 
predictability of complications is an internet document 
printout captioned "STS U.S. Cardiac Surgery Database, 1997 
CAB Only Patients, Incidence of Complications Summary," 
http://www.sts.org/doc/2988 (Aug. 10, 2000).  While providing 
a statistical breakdown of the incidence of CAB 
complications, it does not offer a medical judgment as to 
their "reasonable foreseeability," and it would be 
erroneous for a non-physician to attempt such an 
interpretation.  See Allday v. Brown, 7 Vet.App. 517, 527 
(1995) (in reaching medical conclusions, VA rating boards are 
limited to consideration of competent medical evidence or 
opinions of record and not on their own unsubstantiated 
medical judgment); Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

Thus, the appeal must be REMANDED for completion of the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2.  The RO should request medical 
opinions from a VA cardiologist and VA 
neurologist as to (1) whether it is at 
least as likely as not that the veteran's 
death was "caused by" hospital care, 
medical or surgical treatment furnished 
to him at the Seattle VAMC in December 
1996; and (2) whether the proximate cause 
of the veteran's death was an event not 
reasonably foreseeable.  The claims file 
must be made available to the VA 
physicians for their review.  If deemed 
necessary by the VA physicians, the RO 
should obtain any report concerning 
pertinent medical treatment provided the 
veteran prior to his final illness and 
hospitalization.  The opinions provided 
should include a complete rationale for 
all opinions expressed.  

3.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
her representative should be provided a supplemental 
statement of the case and a reasonable opportunity for 
response.  

The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



